Citation Nr: 1732033	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-28 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for hypertension.

The matter was previously before the Board January 2017 and was remanded for a medical examination and opinion. Jurisdiction has now returned to the Board, however additional development is necessary. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

Further development is necessary to comply with the terms of the January 2017 remand. In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order. Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand. Id. 

In the Board's January 2017 remand, the Board requested a medical examination and opinion in regard to the Veteran's diagnosed hypertension and its connection if any to his service connected diabetes mellitus and presumed exposure to Agent Orange from his service in Vietnam. The resulting medical opinion from February 2017 and amended in June 2017 addressed whether hypertension was secondary to service-connected diabetes mellitus. However, the examiner failed to address the Veteran's hypertension in relation to his Agent Orange exposure as requested in the Board's remand. 

VA has not conceded a relationship between hypertension and Agent Orange; therefore, a medical opinion is necessary for service connection purposes. Even though there are enumerated Agent Orange disabilities established in 38 C.F.R. § 3.309 to which a presumption of service connection applies, this does not bar other disabilities on a direct basis for service connection due to exposure to Agent Orange. In 2008 the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  This suggestive evidence of an association between hypertension and herbicide exposure can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service.

Given that no medical opinion has been offered as to whether the Veteran's hypertension is directly related to his military service, including Agent Orange exposure, the Board finds that a remand for a VA opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum VA medical opinion regarding the Veteran's claim of entitlement to service connection for hypertension as being due to Agent Orange exposure. If the examiner deems that a full VA examination is required, schedule the Veteran for a full VA hypertension examination.  The claims file must be made available to the examiner for review.  

Specifically, the examiner must offer the following opinions:  

Whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his active service (September 1962 to September 1964), including his presumed exposure to herbicides in Vietnam.  In rendering this particular opinion, the examiner must specifically consider and discuss the 2008 NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

The examiner is asked to provide a comprehensive rationale. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2. Thereafter, readjudicate this issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

